Citation Nr: 0509465	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  02-03 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for status-post excision of 
an osteosarcoma from the distal left femur, with two knee 
replacements.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel







INTRODUCTION

The appellant served in the United States Naval Reserves from 
May 1987 to May 1992, with various periods of active duty for 
training (ACDUTRA), to include ACDUTRA from May 1987 to 
August 1987, and ACDUTRA from April 24, 1992 to May 8, 1992 
and periods of inactive duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In July 2002, the appellant testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO. In 
September 2003, the Board remanded the appellant's claim for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant served in the United States Naval Reserves from 
May 1987 to May 1992, with various periods of active duty for 
training (ACDUTRA), to include ACDUTRA from May 1987 to 
August 1987, and ACDUTRA from April 24, 1992 to May 8, 1992 
and periods of inactive duty training.

A review of the record reflects that the appellant beginning 
with the August 1992 records from the Massachusetts General 
Hospital has consistently given a clinical history that his 
left knee became symptomatic in April 1992.  He has 
subsequently reported that this was during his period of 
ACDUTRA.  

The appellant's statements and testimony describing the 
symptoms of his disability are considered competent evidence.  
However, where the determinant issue involves a question of 
medical diagnosis or medical causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As such, the Board finds that an 
opinion from a VA specialist should be obtained.   

Accordingly, the case is REMANDED for the following:

1.  The RO is requested to forward the 
appellant's claims folder to a VA 
oncologist in order to render an opinion 
concerning the etiology of the 
osteosarcoma of the distal left femur.  
Following a review of the claims folder 
the examiner is requested to render an 
opinion as to whether it is as likely as 
not that the osteosarcoma of the distal 
left femur originated during a period of 
ACDUTRA, particularly between April 24, 
1992 to May 8, 1992?  

If the examiner indicates that it was 
present prior to any period of ACDUTRA, 
the examiner is requested to render an 
opinion as to whether it is as likely as 
not that the osteosarcoma of the distal 
left femur underwent a chronic increase 
in severity beyond natural progression 
during a period of ACDUTRA, particularly 
between April 24, 1992 to May 8, 1992?  A 
complete rational for any opinion 
expressed should be included in the 
report.  If the examiner desires a 
current examination it should be 
conducted.  

2.  Thereafter, the RO should re-
adjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
appellant should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	REOBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



